Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-14-00664-CR

                                        IN RE Robert MARTINEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Marialyn Barnard, Justice
                   Patricia O. Alvarez, Justice

Delivered and Filed: October 1, 2014

PETITION FOR WRIT OF MANDAMUS DENIED IN PART, DISMISSED IN PART FOR
LACK OF JURISDICTION

           On September 22, 2014, relator filed a pro se petition for writ of mandamus in which he

seeks mandamus relief against both the judge of County Court at Law No. 5 and the Bexar County

clerk’s office. The court has considered relator’s petition and is of the opinion that relator is not

entitled to mandamus relief with respect to the trial court judge. Accordingly, the petition for writ

of mandamus as to the respondent judge is denied. See TEX. R. APP. P. 52.8(a).

           With respect to relator’s request for relief against the clerk’s office, this court does not have

jurisdiction to grant the requested relief. By statute, this court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-


1
 This proceeding arises out of Cause No. 307125, styled The State of Texas v. Robert Martinez, pending in the County
Court at Law No. 5, Bexar County, Texas, the Honorable Jason Pulliam presiding.
                                                                                        04-14-00664-CR


(b) (West 2004). We conclude the writ is not necessary to enforce our appellate jurisdiction in this

instance. Accordingly, relator’s petition for writ of mandamus as to the Bexar County clerk’s office

is dismissed for lack of jurisdiction.

        Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-